DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 3 has been cancelled; therefor, Claims 1, 2, and 4-20 are currently pending in application 16/791475.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a skill acquisition platform. Each independent claim identifies the uniquely distinct features “receiving, by a device, input identifying a target skillset for a user; generating, by the device, based on a knowledge graph, comprising current skillset data associated with a plurality of users different from the user, and using a machine learning model for relational learning on the knowledge graph, a plurality of embedded vectors, for the knowledge graph, associated with one or more career parameters associated with the plurality of users; determining, by the device, a similarity score between each embedded vector, of the plurality of embedded vectors, and the target skillset; clustering, by the device and based on determining the similarity score, the plurality of embedded vectors, to generate a plurality of skill groups associated with the plurality of embedded vectors; generating, by the device, a directed network graph representing one or more links between the plurality of skill groups, wherein the links between the plurality of skill groups represent moves between the plurality of skill groups taken by one or more users including the user; identifying, by the device and in the directed network graph, one or more paths from a current skillset, associated with the user, and the target skillset, wherein each path, of the one or more or more paths, includes at least one link, of the one or more links, and represents a-2-PATENTU.S. Patent Application No. 16/791,475Attorney Docket No. 0095-0582 particular set of embedded vectors, of the plurality of embedded vectors, that the user adds to a career representation associated with the user in order to obtain or qualify for the target skillset; determining, by the device, weighted scores for edges in the directed network graph based on a sequence of at least a subset of the plurality of embedded vectors and based on the plurality of skill groups; and identifying, by the device, one or more optimum paths, of the one or more optimum paths, for the user between the current skillset and the target skillset based on the weighted scores.”  The closest prior art, Malhotra et al. (US 2019/0340945 A1) disclose(s) a conventional skill acquisition system/ method.  However, Malhotra fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 8, and 15 include specific limitations for a skill acquisition platform that is capable of identifying the best, shortest, or most comprehensive paths for a user to obtain a target role based on the user's current career placement, skills, education, and/or the like and other users' career trajectories that have transitioned into the target role, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 23, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629